Exhibit 10.3

AMENDMENT NO. 1

TO

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

USWS HOLDINGS LLC

This AMENDMENT NO. 1 (this “Amendment”) to the Amended and Restated Limited
Liability Company Agreement of USWS Holdings LLC, a Delaware limited liability
company (the “Company”), is made effective as of May 24, 2019 (the “Amendment
Date”).

WHEREAS, reference is made herein to that certain Amended and Restated Limited
Liability Company Agreement of the Company dated November 9, 2018 (the “LLC
Agreement”). Capitalized terms used herein but not otherwise defined have the
respective meanings set forth in the LLC Agreement;

WHEREAS, U.S. Well Services, Inc., a Delaware corporation (“PubCo”), has entered
into a purchase agreement with the purchasers named therein, providing for the
issuance and sale of Series A Redeemable Convertible Preferred Stock of PubCo
and warrants exercisable into shares of Class A Common Stock of PubCo (the
“PubCo Preferred Stock and Warrants Issuance”);

WHEREAS, in connection with the PubCo Preferred Stock and Warrants Issuance, the
Company will issue 55,000 Series A Preferred Units (as defined below) and the
number of Additional Warrants (as defined below) set forth on Schedule A to this
Amendment to PubCo in consideration for the capital contribution made or deemed
to have been made by PubCo of the net proceeds of the PubCo Preferred Stock and
Warrant Issuance to the Company (the “Preferred Units and Additional Warrants
Issuance”); and

WHEREAS, the Manager has determined that it is advisable and in the best
interests of the Company to amend the LLC Agreement as set forth herein and in
accordance with Sections 3.5 and 11.1 of the LLC Agreement to give effect to the
Preferred Units and Additional Warrants Issuance.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Manager hereto
agree as follows:

Section 1. Amendment. The LLC Agreement is hereby amended as follows:

(a) Clause (b)(iv) of the definition of “Gross Asset Value” in Section 1.1 to
the LLC Agreement is hereby amended and restated in its entirety as follows:

“(iv) the acquisition of an interest in the Company by any new or existing
Member upon the exercise of a noncompensatory option (including the conversion
of a Series A Preferred Unit) in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(s); or”



--------------------------------------------------------------------------------

(b) The definition of “Profits” or “Losses” in Section 1.1 to the LLC Agreement
is hereby amended by:

 

  (i)

redesignating clauses (f), (g), (h), (i), (j), (k) and (l) to (a), (b), (c),
(d), (e), (f) and (g), respectively;

 

  (ii)

changing “or the definition” in clause (c) to “of the definition”;

 

  (iii)

amending and restating clause (f) in its entirety as follows:

“(f) to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) or 743(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and”

(c) The definition of “PubCo Change in Control” in Section 1.1 to the LLC
Agreement is hereby amended by redesignating clauses (m), (n) and (o) to (a),
(b) and (c), respectively.

(d) The follow definitions are added to Section 1.1 in the appropriate
alphabetical order:

“Additional PubCo Warrant Agreement” means the Warrant Agreement dated as of
May 24, 2019 entered into by and between PubCo and Continental Stock Transfer &
Trust Company with respect to the Additional PubCo Warrants.

“Additional PubCo Warrants” means the warrants issued or to be issued by PubCo
as set forth on Schedule A to this Amendment.

“Additional PubCo Warrant Entitlement” means, with respect to each Additional
PubCo Warrant, the corresponding number of shares of Class A Stock into which
such Additional PubCo Warrant is exercisable, as set forth on Schedule A to this
Amendment.

“Additional Warrants” means the warrants issued by the Company to PubCo as set
forth on Schedule A to this Amendment.

“Additional Warrant Entitlement” means, with respect to each Additional Warrant,
the corresponding number of Common Units into which such Additional Warrant is
exercisable, as set forth on Schedule A to this Amendment.

“Additional Warrant Exercise Price” has the meaning given to such term in
Section 3.9.

 

2



--------------------------------------------------------------------------------

“Amendment” has the meaning given to such term in the recitals of this
Amendment.

“Amendment Date” has the meaning given to such term in the recitals of this
Amendment.

“Certificate of Designations” means the Certificate of Designations of PubCo,
filed with the Delaware Secretary of State on May 24, 2019, as the same may be
amended, restated, modified or supplemented from time to time in accordance with
its terms.

“Series A Preferred Unit” a Unit having the rights and obligations specified
with respect to the Series A Preferred Units in this Amendment.

“Series A Preferred Stock” means the Series A Redeemable Convertible Preferred
Stock of PubCo, the rights and preferences of which are set forth in the
Certificate of Designations.

“Series A Preferred Stock Liquidation Payment” means the amount to be paid by
PubCo pursuant to the Certificate of Designations in respect of the Series A
Preferred Stock with respect to any liquidation, dissolution or winding up of
the affairs of PubCo, which, for the avoidance of doubt, includes any applicable
adjustment for the PIK Accrual.

“PIK Accrual” has the meaning given to such term in the Certificate of
Designations.

(e) The following section is added as a new Section 3.8 to the LLC Agreement:

“Section 3.8. Rights of Series A Preferred Units. The Company intends that the
rights, preferences and privileges of the Series A Preferred Units issued to
PubCo, subject to Section 5.2(a)(i), mirror the rights, preferences and
privileges of the Series A Preferred Stock issued by PubCo, and that at all
times the ratio between the number of outstanding Series A Preferred Units and
the number of outstanding shares of Series A Preferred Stock be maintained at
1:1. Accordingly, the terms and provisions of this Section 3.8 shall be
construed in accordance with such intent, and to the extent there is a conflict
between the rights, preferences and privileges of the Series A Preferred Units
under this Amendment and the LLC Agreement and the rights, preferences and
privileges of the Series A Preferred Stock under the Certificate of
Designations, the terms of the Certificate of Designations shall control.
Subject to the foregoing, the Series A Preferred Units shall have the following
rights, preferences and privileges and shall be subject to the following duties
and obligations:

(a) Dividends or Other Distributions. (i) In the event PubCo declares a Series A
Dividend (as defined in the Certificate of Designations), on or before the date
such Series A Dividend is to be paid, the Manager shall cause the Company to
make a distribution of cash to PubCo in respect of the Series A Preferred Units
in an amount equal to the amount to be paid by PubCo in respect of such Series A
Dividend, which distribution shall be, for the avoidance of doubt, in addition
to any amounts distributable to PubCo pursuant to Section 5.2(a)(i).

 

3



--------------------------------------------------------------------------------

(ii) To the extent the holders of the Series A Preferred Stock are entitled to
participate in any dividends or distributions (whether in cash or other
property, but not including dividends or distributions of Class A Stock or other
PubCo Equity Securities addressed in Section 3.8(a)(iii)) to holders of Class A
Stock, the Manager shall cause the Company to make a distribution of cash or
other property, as applicable, to PubCo in respect of the Series A Preferred
Units in an amount and type equal to the amount to be paid by PubCo to the
holders of the Series A Preferred Stock, which distribution shall be in addition
to any amounts distributable to PubCo with respect to Series A Preferred Units
pursuant to Section 5.2(a)(i).

(iii) To the extent the holders of the Series A Preferred Stock are entitled to
participate in any dividends or distributions of Class A Stock or other PubCo
Equity Securities to holders of Class A Stock, consistent with Section 3.5(b),
the Manager shall cause the Company to issue to PubCo a number of Common Units
or such other Equity Security of the Company, as applicable, equal to the number
of shares of Class A Common Stock or other PubCo Equity Security, as applicable,
being issued by PubCo to the holders of the Series A Preferred Stock.

(b) Liquidation. In the event PubCo is to make a Series A Preferred Stock
Liquidation Payment in cash or other property (other than Equity Securities of
the Company), on or before the related date fixed for the liquidation,
dissolution or winding up of the affairs of PubCo, the Manager shall cause the
Company to make a distribution of cash or other property, as applicable, to
PubCo in respect of the Series A Preferred Units in an amount equal to the
amount to be paid by PubCo in respect of such Series A Preferred Stock
Liquidation Payment, which distribution shall be in addition to any amounts
distributable to PubCo with respect to Series A Preferred Units pursuant to
Section 5.2(a)(i), and/or Section 10.3.

(c) Conversion. Consistent with Section 3.5(b) and (c), each time that a share
of Series A Preferred Stock is converted into one or more shares of Class A
Stock, an equal number of Series A Preferred Units shall automatically be
cancelled in exchange for (without any further action of the Company or
PubCo) (i) if PubCo does not elect Net Share Settlement (as defined in the
Certificate of Designations), the issuance to PubCo of a number of Common Units
at the same conversion ratio as applied to the conversion of the Series A
Preferred Stock into Class A Stock and (ii) if PubCo elects Net Share
Settlement, the issuance to PubCo of a number of Common Units equal to the
number of shares of Class A Stock being issued by PubCo to the holders of the
Series A Preferred Stock and the distribution to PubCo by the Company of an
amount of cash equal to the amount to be paid by PubCo to the holders of the
Series A Preferred Stock.

 

4



--------------------------------------------------------------------------------

(d) Redemption. Consistent with Section 3.5(b) and (c), each time that PubCo
redeems a share of Series A Preferred Stock pursuant to Section 8 of the
Certificate of Designations, the Company shall redeem an equal number of Series
A Preferred Units from PubCo in exchange for the same consideration that is to
be paid by PubCo in the redemption of the Series A Preferred Stock, which shall
be in addition to any amounts distributable to PubCo with respect to Series A
Preferred Units pursuant to Section 5.2(a)(i).

(e) Voting. Except as otherwise required by the Act or other applicable law or
in Section 11.1, holders of Series A Preferred Units shall not be entitled to
any vote on matters submitted to the Members for approval. Notwithstanding the
foregoing, the affirmative vote of the holders of a majority of the outstanding
Series A Preferred Units, voting separately as a class based upon one vote per
Series A Preferred Unit, shall be necessary on any matter that (i) adversely
affects any of the rights, preferences or privileges of the Series A Preferred
Units or (ii) amends or modifies any of the terms of the Series A Preferred
Units.

(f) Exceptions. Notwithstanding any other provision of this Section 3.8, no
distribution, redemption or conversion shall be effected to the extent such
distribution, redemption or conversion would render the Company insolvent or
violate applicable law or any material restrictions contained in any agreement
to which the Company is a party as of the Amendment Date (without giving effect
to any amendments of such agreement after the Effective Date. The Manager shall
not approve, and the Company shall not make, any distribution pursuant to this
Section 3.8 at any time that PubCo is not permitted to make a dividend or make a
liquidating distribution in respect of junior securities pursuant to the
Certificate of Designations.

(f) The following section is added as a new Section 3.9 to the LLC Agreement:

“Section 3.9. Additional Warrants. Each Additional Warrant shall entitle PubCo
to purchase the number of Common Units equal to the corresponding Additional
Warrant Entitlement set forth on Schedule A to this Amendment (subject to
adjustment as described below) at a price of $7.66 per Common Unit (subject to
adjustment as described below, the “Additional Warrant Exercise Price”). Upon
each exercise, in whole or in part, of an Additional PubCo Warrant, the
corresponding Additional Warrant set forth on Schedule A to this Amendment shall
automatically be exercised, and PubCo shall pay to the Company, as a Capital
Contribution, the Additional Warrant Exercise Price for such Additional Warrant
upon receipt by PubCo of the warrant price for the Additional PubCo Warrant so
exercised. Whenever the number of shares of Class A Stock purchasable upon the
exercise of the Additional PubCo Warrants or the warrant price for the
Additional PubCo Warrants is adjusted pursuant to the terms of the Additional
PubCo Warrant Agreement, a corresponding adjustment shall be made to the
Additional Warrant Entitlement or the Additional Warrant Exercise Price (or
both), as applicable. From and after the Amendment Date, subject to the
foregoing provisions of this Section 3.9, any adjustments or changes in the
information set forth in Schedule A to this Amendment shall not require any
amendment or other change to Schedule A. For

 

5



--------------------------------------------------------------------------------

federal income tax purposes, the Company and the Members intend (i) to treat
each Additional Warrant as a “noncompensatory option” within the meaning of
Treasury Regulations Sections 1.721-2(f) and 1.761-3(b)(2), and (ii) not to
treat any Additional Warrant as exercised and not to treat any Additional
Warrant as a partnership interest prior to the exercise of such Additional
Warrant pursuant to this Section 3.9 in accordance with Treasury Regulations
Section 1.761-3(a).

(g) Section 4.3 is hereby amended to add a new paragraph (i) as follows:

“(i) The Manager may, in its reasonable discretion, cause the Company to make
allocations of items of gross income and gain to holders of Series A Preferred
Units to the extent necessary to cause, after taking into account distributions
with respect to Series A Preferred Units and allocations to be made pursuant to
Section 4.2, Capital Account balances attributable to Series A Preferred Units
to be, as nearly as possible, equal to amounts distributable with respect to
Series A Preferred Units pursuant to Section 10.3(b)(iii).”

(h) Section 4.4(e) is hereby amended and restated in its entirety as follows:

“(e) If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company (including a conversion of any Series A Preferred
Units), a Capital Account reallocation is required under Treasury Regulations
Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make corrective allocations
pursuant to Treasury Regulations Section 1.704-1(b)(4)(x).”

(i) Section 5.1(a) is hereby amended by inserting the following proviso at the
end of the first sentence of such section:

“; and, provided, further, that no distribution shall be made to the holder of
Common Units pursuant to this Section 5.1(a) in respect thereof unless and until
all distributions to the holders of Series A Preferred Units have been made in
accordance with Section 3.8 of this Agreement.

(j) Section 5.2(a) is hereby amended and restated in its entirety as follows:

“(a) Prior to making distributions pursuant to Section 5.1, on each Tax
Distribution Date, the Company shall, subject to the availability of funds and
to any restrictions contained in any agreement to which the Company is bound,
make distributions:

(i) to PubCo in an amount equal to all of PubCo’s federal, state, local and
non-U.S. tax liabilities attributable to its Series A Preferred Units during the
Fiscal Year or other taxable period to which the tax-related distribution under
this Section 5.2(a) relates; and

(ii) to the Members on a pro rata basis in accordance with the number of Common
Units owned by each Member, subject to Section 5.2(b), in an amount sufficient
to cause PubCo to receive a distribution equal to all of PubCo’s remaining
federal, state, local and non-U.S. tax liabilities during the Fiscal Year or
other taxable period to which the tax-related distribution under this
Section 5.2(a) relates.”

 

6



--------------------------------------------------------------------------------

(k) Section 10.3(b)(iii) is hereby amended and restated in its entirety as
follows:

“Third, subject to Section 5.2(b), (A) first, to PubCo in respect of the Series
A Preferred Units, until PubCo has received an amount equal to the total amount
that would then be required to be distributed by the Company to PubCo pursuant
to Section 3.8(c) if PubCo were required to make a Series A Preferred Stock
Liquidation Payment on the date of the distribution pursuant to this
Section 10.3(b)(iii) (without duplication of any amounts actually distributed to
PubCo pursuant to Section 3.8(c)), and (B) the balance to the Members, pro rata
in proportion to their respective Common Units.”

Section 2. Series A Preferred Units and Additional Warrants Issuance. Pursuant
to this Amendment, the Manager hereby authorizes the Company to issue to PubCo
55,000 Series A Preferred Units and the Additional Warrants set forth on
Schedule A to this Amendment, effective as of the Amendment Date, in
consideration for the capital contribution made or deemed to have been made by
PubCo of the net proceeds of the PubCo Preferred Stock and Warrants Issuance.

Section 3. Entire Agreement. This Amendment and the LLC Agreement, together with
all Exhibits and Schedules thereto and all other agreements referenced therein
and herein, constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein and therein.

Section 4. Miscellaneous. The provisions of the LLC Agreement shall remain in
full force and effect except as expressly amended and modified as set forth in
this Amendment. This Amendment and the rights and obligations of the parties
hereunder shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Delaware without regard to any choice
of law principles. This Amendment may be executed in one or more counterparts,
each of which shall be an original and all of which shall constitute but one and
the same document.

[Signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed, or caused to be
executed by its duly authorized represented, this Amendment as of the day and
year first above written.

 

COMPANY: USWS HOLDINGS LLC By:   /s/ Joel N. Broussard

        Name:   Joel N. Broussard         Title:   President and Chief Executive
Officer

 

PUBCO (in its capacity as the Manager): U.S. WELL SERVICES, INC. By:   /s/ Joel
N. Broussard

        Name:   Joel N. Broussard         Title:   President and Chief Executive
Officer

Signature Page to Amendment No. 1 to the

Amended and Restated Limited Liability Company Agreement of

USWS Holdings LLC



--------------------------------------------------------------------------------

Schedule A

Warrant Entitlement Schedule

 

Additional PubCo
Warrant No.

   Additional PubCo
Warrant Entitlement    Additional
Warrant No.    Additional Warrant
Entitlement

1

   2,666,669    1    2,666,669

2

   2,541,286    2    2,541,286

3

   666,663    3    666,663

4

   666,663    4    666,663

5

   447,331    5    447,331

6

   219,331    6    219,331

7

   125,382    7    125,382